Citation Nr: 0932432	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-21 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to assignment to Category (5) for health care 
treatment.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the Health 
Eligibility Center (HEC) of the Department of Veterans 
Affairs (VA) in Atlanta, Georgia.

The Veteran failed, without apparent cause, to appear for a 
scheduled hearing in July 2006.  Therefore, his request for a 
Board hearing is considered as having been withdrawn.  
38 C.F.R. § 20.704 (2008).


FINDINGS OF FACT

1.  The Veteran is a non-service connected Veteran.

2.  The Veteran's verified 2003 household income was $39,855, 
which included a $10,540 distribution from an annuity.

3.  The Veteran's verified 2004 household income was $23,550.


CONCLUSION OF LAW

The criteria for assignment to Category (5) for health care 
treatment are met.  38 U.S.C.A. §§ 1705, 1706, 1722 (West 
2002 & Supp. 2009); 38 C.F.R. § 17.36 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In this case, VCAA notice is not required because the facts 
in this case are not in dispute.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

Law and Regulations

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a Veteran must be 
enrolled in the VA healthcare system.  38 U.S.C.A. § 1710; 38 
C.F.R. § 17.36(a).  A Veteran may apply to be enrolled in the 
VA healthcare system at any time.  To be enrolled, a Veteran 
must submit a Health Benefits Renewal Form (VA Form 10-10EZ) 
to a VA medical facility.  38 C.F.R. § 17.36(d)(1).

Upon receiving a completed VA Form 10-10EZ, the appropriate 
VA personnel will accept a Veteran as an enrollee after 
determining if the Veteran is in a priority category that is 
eligible for enrollment.  If a Veteran is not found to be in 
a priority category that is eligible for enrollment, VA will 
notify the Veteran that he or she is not eligible for 
enrollment.  38 C.F.R. § 17.36(d)(2).

The Secretary determines which categories of Veterans are 
eligible to be enrolled.  There are 8 possible categories for 
which a Veteran may qualify.  38 C.F.R. § 17.36(b); see also 
38 U.S.C.A. § 1705.  The order of priority of enrollment for 
VA healthcare benefits is as follows:

Category (1) is for Veterans who have a singular or combined 
rating of 50 percent or more based on one or more service 
connected disabilities or unemployability.

Category (2) is for Veterans who have a singular or combined 
rating of 30 or 40 percent based on one or more service 
connected disabilities.

Category (3) is for Veterans who are former prisoners of war; 
for Veterans awarded the Purple Heart; for Veterans with a 
single or combined rating of 10 percent or 20 percent based 
on one or more service connected disabilities; for Veterans 
who were discharged or released from active military service 
for a disability incurred or aggravated in the line of duty; 
Veterans who receive disability compensation under 38 
U.S.C.A. § 1151; Veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. § 1151, but 
only to the extent that such Veterans' continuing eligibility 
for health care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151; for Veterans whose 
entitlement to disability compensation is suspended because 
of the receipt of military retired pay; and for Veterans 
receiving compensation at the 10 percent rating level due to 
multiple noncompensable service connected disabilities that 
clearly interfere with normal employability.

Category (4) is for Veterans who receive increased pension 
based on their need for regular aid and attendance or by 
reason of being permanently housebound and other Veterans who 
are determined to be catastrophically disabled by the Chief 
of Staff (or equivalent medical official) at the VA facility 
where they were examined.

Category (5) is for Veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).

Category (6) is for Veterans of the Mexican border period or 
of World War I; for Veterans solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998; and for Veterans with 0 percent service 
connected disabilities who are nevertheless compensated, 
including Veterans receiving compensation for inactive 
tuberculosis.

Category (7) is for Veterans who agree to pay the United 
States the applicable co-payment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous year 
constitutes "low-income" under the geographical income limits 
established by the Department of Housing and Urban 
Development (HUD) for the fiscal year that ended on September 
30 of the previous calendar year.  See 42 U.S.C.A. § 
1437a(b)(2) (West 2002 & Supp. 2009).

Category (8) is for Veterans not included in priority 
category 4 or 7, who are eligible for care only if they agree 
to pay to the United States the applicable co-payment 
determined under 38 U.S.C.A. § 1710(f) and 1710(g).

Veterans are placed in priority categories whether or not 
Veterans in that category are eligible to be enrolled.  A 
Veteran is placed in the highest priority category or 
categories for which he or she qualifies.  A Veteran is 
placed in only one priority category, except that a Veteran 
placed in priority category 6 based on a specified disorder 
or illness is also placed in priority category 7 or priority 
category 8, as applicable, if the Veteran has previously 
agreed to pay the applicable co-payment for all matters not 
covered by priority category 6.  38 C.F.R. § 17.36(d)(3).

The evidence in this case reflects that the Veteran does not 
have any service-connected disabilities, was not a former 
prisoner of war, was not awarded the Purple Heart medal, was 
not discharged or released from active military service for a 
disability incurred or aggravated in the line of duty, does 
not receive disability compensation under 38 U.S.C.A. § 1151, 
has not had disability compensation suspended because of the 
receipt of military retired pay, is not in receipt of 
compensation at the 10 percent rating level due to multiple 
noncompensable service-connected disabilities that clearly 
interfere with normal employability, does not receive 
increased pension based on need for regular aid and 
attendance or by reason of being permanently housebound, and 
has not been determined to be catastrophically disabled.  For 
these reasons, he does not meet the eligibility criteria for 
Priority Groups 1 through 4.  38 C.F.R. § 17.36(b)(1)-(4).

However, as will be discussed below, the Veteran has been 
shown to be unable to defray the expenses of necessary care 
under 38 U.S.C.A. § 1722(a).  Under 38 U.S.C.A. § 1722, a 
Veteran is considered to be unable to defray the expenses of 
necessary care if he is eligible to receive medical 
assistance under a State plan approved under title XIX of the 
Social Security Act, if he is in receipt of pension under 
section 1521 of title 38, or if his attributable income is 
not greater than the amount set forth in 38 U.S.C.A. 
§ 1722(b).  See 38 U.S.C.A. §§ 1503, 1522, 1722 (West 2002 & 
Supp. 2009).

The record does not show that the Veteran has been approved 
under title XIX of the Social Security Act, or is in receipt 
of a VA pension, and shows that he exceeded the income 
threshold.  The Veteran submitted his 2003 tax return which 
indicates that he had one dependent (his spouse), and listed 
family (joint) income of $39,855, which included a $10,540 
distribution from an annuity; $22,984, combined Social 
Security for his wife and himself; $6,318, of earned income; 
and $13 of earned interest.  The Veteran said in a 
January 2005 statement that the money from the annuity was 
withdrawn because his son had a financial emergency.  The 
Veteran said that he received no benefit from the amount 
withdrawn from the annuity fund.

The income threshold is updated annually.  For 2003, the 
income threshold was $30, 197 for a Veteran with one 
dependent.  The geographic means test (GMT) was $43,050 for a 
Veteran with one dependent for 2003 for a Veteran residing in 
the Veteran's geographical area in Baltimore, Maryland.

Because the Veteran's reported joint income appears to exceed 
the 2003 income threshold, it would seem that he does not 
meet the eligibility criteria for Category (5).  However, a 
Veteran is considered to be unable to defray the expenses of 
necessary care if he has an attributable income greater than 
the amount set forth in 38 U.S.C.A. § 1722(b) and the current 
projections of the Veteran's income for the current year are 
that the Veteran's income for such year will be substantially 
below the amount determined under 38 U.S.C.A. § 1722(b).  See 
38 U.S.C.A. § 1722(e)(2) (2008).

As mentioned above, the Veteran's 2003 tax return shows that 
he had joint income of $39,855.  The Veteran has submitted 
his 2004 tax return for consideration, and that document 
shows that the Veteran had joint income of $23,550.  The 
Veteran had projected that his income would be considerably 
lower as his withdrawal from his annuity in 2003 constituted 
a one-time event for the financial difficulties of his son.  
Additionally, on the Veteran's Health Benefits Renewal Form 
(VA form 10-10EZR dated January 27, 2005), it is indicated 
that the Veteran has no property or other assets.  As the 
2004 income of $23,550 is substantially below the 2003 income 
threshold of $30, 197, the Board finds that the provisions of 
38 U.S.C.A. § 1722(e)(2) have been met, and the Veteran is 
considered to be unable to defray the expenses of necessary 
care.  Therefore, he meets the eligibility criteria for 
Category (5).  See 38 C.F.R. § 17.36.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to assignment to Category (5) for health care 
treatment is allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


